DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment/Argument
This office action is in response to the Amendment/Argument filed on 03/07/2022.  
Claims 1-2 and 4-20 are pending. 
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Response to Arguments
Applicant’s remarks have been fully considered but they are moot for the new ground of rejection set forth below. Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the "right to exclude" granted by a patent and to prevent possible harassment by multiple assignees.  See In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and, In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent is shown to be commonly owned with this application.  See 37 CFR 1.130(b). Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer.  A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
Claims 1, 11 and 18 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims of pending US Patent Application 16/452,344 (hereinafter pending344) in view of Camp et al.  (US 2018/0165169; hereinafter Camp). 
16/452,341 (present application)
16/452,344
Claim 1: A solid state drive, comprising:
at least one component solid state drive;
a spare solid state drive; and
a drive aggregator having: at least one host interface;
at least one drive interface connected to the at least one component solid state drive; and
an interface connected to the spare solid state drive;

wherein the drive aggregator is configured to maintain, in the spare solid state drive, a copy of a dataset that is stored in the component solid state drive; …
and wherein in response to a failure of the component solid state drive, the drive aggregator is configured to substitute a function of the component solid state drive with respect to the dataset with a corresponding function of the spare solid state drive, based on the copy of the dataset maintained in the spare solid state drive.

Claim 11: A method, comprising:
providing a solid state drive having a plurality of component solid state drive, a spare solid state drive, and a drive aggregator;

receiving, in the drive aggregator via at least one host interface, commands to operate memory cells identified via logical addresses;
implementing, by the drive aggregator, the commands via transmitting commands to the component solid state drives;
maintaining, by the drive aggregator in the spare solid state drive, a copy of a dataset that is stored in a first component solid state drive in the plurality of component solid state drives; …
and in response to a failure of the first component solid state drive, substituting a function of the first component solid state drive with respect to the dataset with a corresponding function of the spare solid state drive, based on the copy of the dataset maintained in the spare solid state drive

Claim 18: A driver aggregator, comprising:
at least one host interface configured to receive commands from at least one host system;
a plurality of drive interfaces configured to be connected to a plurality of component solid state drives;
an interface configured to be connected to a spare solid state drive; and
a translation logic coupled between the host interface, the plurality of drive interfaces, and the interface to the spare solid state drive;
wherein the translation logic is configured to maintain, in the spare solid state drive, a copy of a dataset that is stored in a first component solid state drive in the plurality of component solid state drives; …
and wherein in response to a failure of the first component solid state drive, the translation is configured to substitute a function of the first component solid state drive with respect to the dataset with a corresponding function of the spare solid state drive, using the copy of the dataset maintained in the spare solid state drive
Claim 8: A solid state drive, comprising:
a plurality of component solid state drives, including a first component solid state drive and a second solid state drive; and
a drive aggregator having: at least one host interface;
a plurality of drive interface connected to the plurality of component solid state drives;
a translation logic coupled between the at least one host interface and the plurality of drive interface;
wherein the drive aggregator is configured to generate, in the second solid state drive, a copy of a dataset that is stored in the first component solid state drive; 
and wherein in response to a failure of the first component solid state drive, the drive aggregator is configured to substitute a function of the first component solid state drive for the dataset with a corresponding function of the second solid state drive, based on the copy of the dataset generated in the second solid state drive.

Claim 1: A method, comprising:
providing a solid state drive having a plurality of component solid state drives and a drive aggregator, the plurality of component solid state drives including at least a first component solid state drive and a second component solid state drive;
receiving, in the drive aggregator via at least one host interface, commands to operate memory cells identified via logical addresses;
implementing, by the drive aggregator, the commands via transmitting commands to the component solid state drives;
generating, by the drive aggregator in the second component solid state drive, a copy of a dataset that is stored in the first component solid state drive in the plurality of component solid state drives; and
in response to a failure of the first component solid state drive, substituting a function of the first component solid state drive with respect to the dataset with a corresponding function of the second component solid state drive, based on the copy of the dataset generated in the second component solid state drive
Claim 18: A driver aggregator, comprising:
at least one host interface configured to receive commands from at least one host system;
a plurality of drive interfaces configured to be connected to a plurality of component solid state drives, including a first component solid state drive and a second component solid state drive;

a translation logic coupled between the at least one host interface and the plurality of drive interfaces;
wherein the translation logic is configured to generate, in the second solid state drive, a copy of a dataset that is stored in the first component solid state drive in the plurality of component solid state drives; and
wherein in response to a failure of the first component solid state drive, the translation is configured to substitute a function of the first component solid state drive with respect to the dataset with a corresponding function of the second component solid state drive, using the copy of the dataset generated in the second component solid state drive.

The claims at issue are not identical. However, the difference is taught by Camp as show below. 
a spare solid state drive having a storage capacity smaller than any of the at least one component solid state drive (Camp, [0005], The controller utilizes the hot spare storage device to mirror only a subset of each stripe of logical pages written across the data storage array, where the subset includes a logical page determined by a write input/output operation (IOP) policy... In response to a failure of a storage device among the plurality of primary storage devices, contents of the failed storage device not already mirrored on the hot spare storage device are rebuilt on the hot spare storage device; [0035], in response to replenishment of a spare data storage device after repair/replacement of a defective primary data storage device, or at any time due operation of data storage system 120 at which the spare storage device is present and operable. In response to the command, RAID controller 124 establishes an amount limit of how much data can be stored on the spare storage device … The remainder of the storage capacity is overprovisioned space used by the flash controller 140 to manage garbage collection and reclamation. This storage capacity is then configured as a mirror for a subset of the data within the RAID data storage array, for example, for one logical block of each data stripe written to the RAID data storage array); 
a copy of a dataset that is stored in the component solid state drive and reserve a portion of the storage capacity of the spare solid state drive until a failure of the component solid state drive (Camp, [0005], [0035]); at least a portion of functions of the component solid state drive not available in the solid state drive after failing over from the component solid state drive to the spare solid state drive (Camp, [0005]);
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention was made, with the teachings of pending344 and Camp before them, to improve pending344 with Camp’s spare solid state drive utilizing a limited amount of capacity to mirror only a subset of each stripe of logical pages written across the data storage array for the benefits that the remainder of the capacity in spare device can be overprovisioned space for other usage, e.g., garbage collection and reclamation.
wherein the drive aggregator is configured via predetermined rules to forward a command received in the at least one host interface to the at least one driver interface or the interface connected to the spare solid state drive (camp, [0017], [0021], [0035]-[0036])
Claim Rejections - 35 USC § 103
In the event a determination of the status of the application as subject to AIA  35 U.S.C. 102, 103, and 112 (or as subject to pre-AIA  35 U.S.C. 102, 103, and 112) is incorrect, any correction of the statutory basis for a rejection will not be considered a new ground of rejection if the prior art relied upon and/or the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 1-2, 4-8 and 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Varnica et al. (US 2020/0045110; hereinafter referred as Varnica) in view of Camp et al.  (US 2018/0165169; hereinafter Camp).
Regarding independent claim 1, Varnica teaches a solid state drive (Fig. 1, Storage Aggregator Controller 104 & Storage Device 106), comprising: at least one component solid state drive (Fig. 1, Storage Drive 106-1 ~ 106-3); (Fig. 1, Storage Aggregator Controller 104) having: at least one host interface (Fig. 1, Host interface 120); at least one drive interface connected to the at least one component solid state drive (Fig. 1, Storage interface 110-1 ~ 110-3); 
Varnica does not explicitly teach a spare solid state drive having a storage capacity smaller than any of the at least one component solid state drive.
In an analogous art of memory module, Camp teaches a plurality of component solid state drive including a spare solid state drive having a storage capacity smaller than any of the at least one component solid state drive (
[0005], The controller utilizes the hot spare storage device to mirror only a subset of each stripe of logical pages written across the data storage array, where the subset includes a logical page determined by a write input/output operation (IOP) policy... In response to a failure of a storage device among the plurality of primary storage devices, contents of the failed storage device not already mirrored on the hot spare storage device are rebuilt on the hot spare storage device; [0035], in response to replenishment of a spare data storage device after repair/replacement of a defective primary data storage device, or at any time due operation of data storage system 120 at which the spare storage device is present and operable. In response to the command, RAID controller 124 establishes an amount limit of how much data can be stored on the spare storage device … The remainder of the storage capacity is overprovisioned space used by the flash controller 140 to manage garbage collection and reclamation. This storage capacity is then configured as a mirror for a subset of the data within the RAID data storage array, for example, for one logical block of each data stripe written to the RAID data storage array). 
 It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention was made, with the teachings of Varnica and Camp before them, to improve Varnica’s Storage Aggregator connecting to a plurality of component solid state drives with Camp’s spare solid state drive for the benefits of replacing a damaged component and utilizing only a limited amount of capacity in the spare storage device for mirroring data because the remainder of the capacity can be overprovisioned space for other usage, e.g., garbage collection and reclamation (Camp, [0005], [0035]). 
Thus, in view of Camp, one of the component solid state drive (storage devices 106-1 ~ 106-3 taught by Varnica in Fig. 1) is a spare solid state drive.
The combination of Varnica and Camp further teaches
an interface connected to the spare solid state drive (Varnica, storage device interface 110; Camp, Figs. 1A, 1B & 7; [0019]-[0020], Gateway 130 is further coupled to multiple flash controllers 140, each of which controls a respective NAND flash memory system 150); … wherein the drive aggregator is configured to maintain, in the spare solid state drive, a copy of a dataset that is stored in the component solid state drive (Fig. 6. Step 606) and reserve a portion of the storage capacity of the spare solid state drive until a failure of the component solid state drive (Camp, [0005], The controller utilizes the hot spare storage device to mirror only a subset of each stripe of logical pages written across the data storage array, where the subset includes a logical page determined by a write input/output operation (IOP) policy... In response to a failure of a storage device among the plurality of primary storage devices, contents of the failed storage device not already mirrored on the hot spare storage device are rebuilt on the hot spare storage device; [0035], in response to replenishment of a spare data storage device after repair/replacement of a defective primary data storage device, or at any time due operation of data storage system 120 at which the spare storage device is present and operable. In response to the command, RAID controller 124 establishes an amount limit of how much data can be stored on the spare storage device … The remainder of the storage capacity is overprovisioned space used by the flash controller 140 to manage garbage collection and reclamation. This storage capacity is then configured as a mirror for a subset of the data within the RAID data storage array, for example, for one logical block of each data stripe written to the RAID data storage array); 
wherein the drive aggregator is configured via predetermined rules to forward a command received in the at least one host interface to the at least one driver interface or the interface connected to the spare solid state drive (Varnica, [0019]-[0020],  the aggregator control circuitry is further configured to receive a read instruction or a write instruction from the one or more hosts over the computer… with the mapping of the abstracted logical address space to the physical address spaces being adjustable. The storage aggregator controller also governs a selective computation;
Camp, [0017], data storage system 120 includes multiple interface cards 122 {host interface} through which data storage system 120 receives and responds to input/output operations (IOP) 102 via I/O channels 110. Each interface card 122 is coupled to each of multiple Redundant Array of Inexpensive Disks (RAID) controllers 124 in order to facilitate fault tolerance and load balancing. Each of RAID controllers 124 {at least one driver interface} is in turn coupled (e.g., by a PCIe bus) to each of multiple data storage devices 126 including, for example, NAND flash cards and/or HDDs and/or other alternative or additional non-volatile storage devices.
[0021], an IOP received by flash controller 140 from a host device, such as a processor system 102, contains the logical block address (LBA) at which the data is to be accessed (read or written) and, if a write IOP, the write data to be stored to data storage system 120…Other information may also be communicated depending on the protocol and features supported by data storage system 120 {via predetermined rules}. The flash translation layer translates LBAs received from a RAID controller 124 into physical addresses assigned to corresponding physical location in NAND flash memory systems 150. Flash controllers 140 may perform address translation and/or store mappings between logical and physical addresses in a logical-to-physical translation data structure, such as a logical-to-physical translation table (LPT); 
[0027], allowing host devices to read and write data to and from LBAs within the logical address space while permitting one or more of the various levels of controllers (e.g., system management controller 123, RAID controllers 124, flash controllers 140 and GPP 132) to control where the data that is associated with the various LBAs actually resides in the physical memory locations comprising NAND flash memory systems 150; [0029], In response to write IOP received from a host, such as a processor system 102, a data placement function 310 of flash controller 140 determines by reference to LPT table 300 whether the target LBA(s) indicated in the write request is/are currently mapped to physical memory page(s) in NAND flash memory system 150; [0035]-[0036], system management controller 123 issuing a command to the RAID controller 124 to associate a spare storage device (e.g., one or more additional flash cards forming a logical “data storage device” 126) with the RAID data storage array configured at block 502 to form a hybrid RAID system…The write IOP policy determines the selection of the subset of each data stripe written to the RAID data storage array that will also be written to the hot spare data storage device);
and wherein in response to the failure of the component solid state drive, the drive aggregator is configured to substitute a function of the component solid state drive with respect to the dataset with a corresponding function of the spare solid state drive, based on the copy of the dataset maintained in the spare solid state drive (Camp, [0050],  during the reconstruction of the failed primary storage device 704, RAID controller 123 may direct that read IOPs targeting mirrored data that has not been erased from the hot spare storage device can still be serviced by accessing the hot spare storage device 704 g), at least a portion of functions of the component solid state drive not available in the solid state drive after failing over from the component solid state drive to the spare solid state drive (Camp, [0005], The controller utilizes the hot spare storage device to mirror only a subset of each stripe of logical pages written across the data storage array, where the subset includes a logical page determined by a write input/output operation (IOP) policy... In response to a failure of a storage device among the plurality of primary storage devices, contents of the failed storage device not already mirrored on the hot spare storage device are rebuilt on the hot spare storage device).
Regarding independent claim 11, Claim recites substantially the same limitations as in claim 1, and is therefore rejected for the same reasons set forth in the analysis of claim 1.
Varnica in view of Camp further teaches receiving, in the drive aggregator via at least one host interface, commands to operate memory cells identified via logical addresses (Varnica, Fig. 1 & [0010], the aggregator control circuitry is configured to present to the one or more remote hosts an abstracted logical address space {namespace} that is mapped to a combination of physical address spaces of the plurality of storage devices, with the mapping of the abstracted logical address space to the physical address spaces being adjustable; Camp, [0024], LBAs provided by host devices correspond to logical pages within a logical address space).
Regarding claim(s) 2, the combination of Varnica and Camp further teaches wherein the drive aggregator is configured to mirror data-altering operations for the dataset in the component solid state drive and in the spare solid state drive (Camp, Fig. 6, steps 604 and 606).  
Regarding claim(s) 4, the combination of Varnica and Camp further teaches wherein the solid state drive has a plurality of component solid state drives (Varnica, Fig. 1, a plurality of Storage Device 106; Camp, Figs. 1A, 1B & 7); the drive aggregator has a plurality of drive interfaces (Varnica, Fig. 1, a plurality of Storage Device interface 110); and the spare solid state drive has a capacity smaller than the plurality of component solid state drives (Camp, [0035], in response to replenishment of a spare data storage device after repair/replacement of a defective primary data storage device, or at any time due operation of data storage system 120 at which the spare storage device is present and operable. In response to the command, RAID controller 124 establishes an amount limit of how much data can be stored on the spare storage device … The remainder of the storage capacity is overprovisioned space used by the flash controller 140 to manage garbage collection and reclamation. This storage capacity is then configured as a mirror for a subset of the data within the RAID data storage array, for example, for one logical block of each data stripe written to the RAID data storage array).  
Regarding claim(s) 5, the combination of Varnica and Camp further teaches wherein the plurality of component solid state drives store at least one dataset that has no replica in the spare solid state drive (Camp, [0005], The controller utilizes the hot spare storage device to mirror only a subset of each stripe of logical pages written across the data storage array, where the subset includes a logical page determined by a write input/output operation (IOP) policy... In response to a failure of a storage device among the plurality of primary storage devices, contents of the failed storage device not already mirrored on the hot spare storage device are rebuilt on the hot spare storage device).  
Regarding claim(s) 6, the combination of Varnica and Camp further teaches wherein each of the plurality of component solid state drives has a controller capable of processing commands from host systems; and the drive aggregator is configured to receive commands in the at least one host interface and implement the commands using the plurality of component solid state drives (Varnica, Fig. 1; abs., The storage aggregator controller communicates, via a host interface, over a computer network with one or more remote hosts, and also communicates, via a storage device interface, with a plurality of local storage devices, which are separate from the remote host(s) and which have respective non-volatile memories. The storage aggregator controller manages the local storage devices for storage or retrieval of media objects).  
Regarding claim(s) 7, the combination of Varnica and Camp further teaches wherein each of the plurality of the component solid state drives and the spare solid state drive is packaged in an integrated circuit package having a ball grid array (BGA) form factor (Camp, [0022], the flash memory storage devices 152 take the form of a board-mounted flash memory modules, for example, Single Level Cell (SLC), Multi-Level Cell (MLC), Three Level Cell (TLC), or Quad Level Cell (QLC) NAND flash memory modules. 
Not relied upon, Rosenband et al. (US 8397013) is cited to show the state of the art that the form of a board-mounted flash memory modules, for example, Single Level Cell (SLC), Multi-Level Cell (MLC), etc. having a ball grid array (BGA) form factor as shown in Figs. 1B, 2, 4 & 5; col. 7, ll. 5-8 & 20, The Sub-Stack 302 shown as an example in FIG. 3 has 8 active flash memory components 304 1-304 n plus a spare flash memory component 308, resulting in an array or stack of 9 flash memory components 308, 304 1-304 n… flash may be used, including SLC, MLC, etc. Hermesh et al.  (US 2018/0261286) is cited to show integrated circuit package having a ball grid array (BGA) form factor as shown in Fig. 4 & [0063], The PCB trace 406 may be connected to another portion of the signal path, which may be a conductive portion 408 of the packaging 402.  As described in further detail below, the packaging portion 408 of the signal path may include solder balls, such as those of a ball grid array structure, vias and/or traces integrated in a die substrate, contact pads, and wire bonds).
Regarding claim(s) 8, the combination of Varnica and Camp further teaches wherein the dataset having the copy maintained in the spare solid state drive is a first dataset identified based on a namespace to have the copy maintained in the spare solid state drive (Varnica, [0010], the aggregator control circuitry is configured to present to the one or more remote hosts an abstracted logical address space {namespace} that is mapped to a combination of physical address spaces of the plurality of storage devices, with the mapping of the abstracted logical address space to the physical address spaces being adjustable; 
Camp, [0024], LBAs {namespace} provided by host devices correspond to logical pages within a logical address space; [0027], data storage system 120 is generally configured to present one or more logical volumes each having a contiguous logical address space to the external devices, thus allowing host devices to read and write data to and from LBAs within the logical address space while permitting one or more of the various levels of controllers (e.g., system management controller 123, RAID controllers 124, flash controllers 140 and GPP 132) to control where the data that is associated with the various LBAs actually resides in the physical memory locations comprising NAND flash memory systems 150; [0035]-[0036], This storage capacity is then configured as a mirror for a subset of the data within the RAID data storage array, for example, for one logical block of each data stripe written to the RAID data storage array…  The write IOP policy determines the selection of the subset of each data stripe written to the RAID data storage array that will also be written to the hot spare data storage device. For example, in one preferred embodiment, the possible write IOP policies include the following four policies).  
Regarding claim(s) 10, the combination of Varnica and Camp further teaches wherein the drive aggregator is configured to mirror the data-altering operations for the first dataset in the component solid state drive and in the spare solid state drive, without mirroring non-data-altering operations performed in the component solid state drive for the first dataset (Camp, [0035]-[0036], [0040] & claim 5, determining a coldest data page among the plurality of logical data pages that is associated with a logical address having a lowest relative write frequency; and the logical page determined by the write IOP policy to be mirrored on the hot spare storage device is the coldest data page).  
Claim(s) 9 are rejected under 35 U.S.C. 103 as being unpatentable over Varnica et al. (US 2020/0045110; hereinafter Varnica), in view of Camp et al.  (US 2018/0165169; hereinafter Camp), further in view of Linnell et al.  (US 8,694,724; hereinafter Linnell).
Regarding claim(s) 9, the combination of Varnica and Camp further teaches wherein after the failure of the component solid state drive, the drive aggregator is configured to select an alternative component solid state drive from the plurality of component solid state drives (Camp, [0051], if a new spare storage device 704 become available (e.g., due to installation of additional flash card(s) or conversion of a cold spare to a hot spare), RAID controller 124 configures the new hot spare storage device in a hybrid RAID arrangement) and rebuild the dataset (Camp, [0049], As illustrated at block 808, RAID controller 124 also initiates reconstruction of the contents of the failed primary storage device 704). 
Varnica and Camp do not explicitly teach the rebuild is to be performed in the alternative component solid state drive.
In an analogous art of fault tolerance, Linnell teaches rebuild the dataset in the alternative component solid state drive (Linnell, col. 14, ll. 4-8, The rebuilt data may be copied and returned to the new data storage device in response to repairing, correcting or replacing the failed data storage device with the new data storage device. In such a scenario, the virtual hot spare device may be re-provisioned as cache in response to copying or returning rebuilt data to the new data storage device)
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention was made, with the teachings of Linnell, Varnica and Camp before them, to improve Varnica and Camp’s rebuilding contents of failed device from mirrored data stored in spare device with Linnell’s rebuilding contents of failed device to a new device. The motivation of doing so would be for the benefits of retaining mirrored data in the spare device for the devices that are functioning normally. 
Claims 12-13 and 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over Varnica et al. (US 2020/0045110; hereinafter Varnica), in view of Camp et al.  (US 2018/0165169; hereinafter Camp), further in view of Ramani et al. (US 2017/0109184; hereinafter Ramani).
Regarding claim(s) 12, Varnica and Camp do not explicitly teach storing failover settings identifying association of the dataset with the first component solid state drive and the spare solid state drive. In an analogous art of memory system, Ramani teaches storing failover settings identifying association of the dataset with the first component solid state drive and the spare solid state drive ([0054], the first storage cluster and the second storage cluster may be configured according to a disaster recovery relationship, such that the second storage cluster is configured to provide failover client access to data, replicated from the first storage cluster (e.g., access to data within a mirror storage device, of the second storage cluster, comprising replicated data mirrored from a storage device of the first storage cluster), responsive to a disaster occurring at the first storage cluster; [0051], A storage aggregate may be stored across one or more storage devices according to a data mirroring configuration;
[0025], The first cluster of nodes and the second cluster of nodes may be configured according to a disaster recovery configuration where a surviving cluster of nodes provides switchover access to storage devices of a disaster cluster of nodes in the event a disaster occurs). 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention was made, with the teachings of Ramani, Varnica and Camp before them, to improve Varnica and Camp’s logical to physical address mapping with Ramani’s failover setting to provide mirrored data in the spare device replicated from the first storage device (Ramani, [0054], to provide failover client access to data, replicated from the first storage cluster (e.g., access to data within a mirror storage device, of the second storage cluster, comprising replicated data mirrored from a storage device of the first storage cluster), responsive to a disaster occurring at the first storage cluster).
The combination of Varnica, Camp and Ramani further teaches
in response to the failure of the first component solid state drive, removing from the failover settings identifying the association between the dataset and the first component solid state drive (Ramani, [0060], Within a pairing of storage virtual machines, …the replicated storage virtual machine (A1-DR) 420 is dormant while the storage virtual machine (A1) 408 is actively providing clients with access to user data; [0063], The relocation component 401 may switch the storage virtual machine 414 into a dormant state and the replicated storage virtual machine (A2-DR) 424 into an active state for facilitating client access; Camp, step 818 & [0052]).
Regarding claim(s) 13, the combination of Varnica, Camp and Ramani further teaches wherein the dataset is identified based on a namespace (Varnica, [0010], the aggregator control circuitry is configured to present to the one or more remote hosts an abstracted logical address space {namespace} that is mapped to a combination of physical address spaces of the plurality of storage devices, with the mapping of the abstracted logical address space to the physical address spaces being adjustable; Camp, [0024], LBAs provided by host devices correspond to logical pages within a logical address space; [0027], data storage system 120 is generally configured to present one or more logical volumes each having a contiguous logical address space to the external devices, thus allowing host devices to read and write data to and from LBAs within the logical address space while permitting one or more of the various levels of controllers (e.g., system management controller 123, RAID controllers 124, flash controllers 140 and GPP 132) to control where the data that is associated with the various LBAs actually resides in the physical memory locations comprising NAND flash memory systems 150).  
Regarding claim(s) 15, the combination of Varnica, Camp and Ramani further teaches after rebuilding the dataset in the second component solid state drive, updating the failover settings to include association between the dataset and the second component solid state drive (Ramani, [0001], When the first storage cluster recovers from the disaster, the second storage cluster may switch back (e.g., a switch back of ownership of the storage devices and storage virtual machines) to the first storage cluster).  
Regarding claim(s) 16, the combination of Varnica, Camp and Ramani further teaches wherein each of the plurality of the component solid state drives and the spare solid state drive is packaged in an integrated circuit package having a ball grid array (BGA) form factor (Camp, [0022], the flash memory storage devices 152 take the form of a board-mounted flash memory modules, for example, Single Level Cell (SLC), Multi-Level Cell (MLC), Three Level Cell (TLC), or Quad Level Cell (QLC) NAND flash memory modules;
Not relied upon, Rosenband et al. (US 8397013) is cited to show the state of the art that the form of a board-mounted flash memory modules, for example, Single Level Cell (SLC), Multi-Level Cell (MLC), etc. having a ball grid array (BGA) form factor as shown in Figs. 1B, 2, 4 & 5; col. 7, ll. 5-8 & 20, The Sub-Stack 302 shown as an example in FIG. 3 has 8 active flash memory components 304 1-304 n plus a spare flash memory component 308, resulting in an array or stack of 9 flash memory components 308, 304 1-304 n… flash may be used, including SLC, MLC, etc. Hermesh et al.  (US 2018/0261286) is cited to show integrated circuit package having a ball grid array (BGA) form factor as shown in Fig. 4 & [0063], The PCB trace 406 may be connected to another portion of the signal path, which may be a conductive portion 408 of the packaging 402.  As described in further detail below, the packaging portion 408 of the signal path may include solder balls, such as those of a ball grid array structure, vias and/or traces integrated in a die substrate, contact pads, and wire bonds).  
Regarding claim(s) 17, the combination of Varnica, Camp and Ramani further teaches wherein the dataset is identified via a region of logical addresses defined in a capacity of the solid state drive and used in the commands received in the at least one host interface (Varnica, [0010], the aggregator control circuitry is configured to present to the one or more remote hosts an abstracted logical address space {namespace} that is mapped to a combination of physical address spaces of the plurality of storage devices, with the mapping of the abstracted logical address space to the physical address spaces being adjustable; Camp, [0024], LBAs provided by host devices correspond to logical pages within a logical address space; [0027], data storage system 120 is generally configured to present one or more logical volumes each having a contiguous logical address space to the external devices, thus allowing host devices to read and write data to and from LBAs within the logical address space while permitting one or more of the various levels of controllers (e.g., system management controller 123, RAID controllers 124, flash controllers 140 and GPP 132) to control where the data that is associated with the various LBAs actually resides in the physical memory locations comprising NAND flash memory systems 150).
Claim(s) 14 are rejected under 35 U.S.C. 103 as being unpatentable over Varnica et al. (US 2020/0045110; hereinafter Varnica), in view of Camp et al.  (US 2018/0165169; hereinafter Camp) and Ramani et al. (US 2017/0109184; hereinafter Ramani), further in view of Linnell et al.  (US 8,694,724; hereinafter Linnell).
Regarding claim(s) 14, the combination of Varnica, Camp and Ramani further teaches after the failure of the first component solid state drive: identifying a second component solid state drive in the plurality of component solid state drives (Camp, [0051], if a new spare storage device 704 become available (e.g., due to installation of additional flash card(s) or conversion of a cold spare to a hot spare), RAID controller 124 configures the new hot spare storage device in a hybrid RAID arrangement) and rebuilding the dataset in the (Camp, [0035] & [0049], As illustrated at block 808, RAID controller 124 also initiates reconstruction of the contents of the failed primary storage device 704). 
Varnica, Camp and Ramani do not explicitly teach the rebuild is to be performed in the alternative component solid state drive.
In an analogous art of fault tolerance, Linnell teaches rebuild the dataset in the alternative component solid state drive (Linnell, col. 14, ll. 4-8, The rebuilt data may be copied and returned to the new data storage device in response to repairing, correcting or replacing the failed data storage device with the new data storage device. In such a scenario, the virtual hot spare device may be re-provisioned as cache in response to copying or returning rebuilt data to the new data storage device)
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention was made, with the teachings of Linnell, Varnica, Camp and Ramani before them, to improve Varnica, Camp and Ramani’s rebuilding contents of failed device from mirrored data stored in spare device with Linnell’s rebuilding contents of failed device to a new device. The motivation of doing so would be for the benefits of retaining mirrored data in the spare device for the devices that are functioning normally. 
Claims 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Varnica et al. (US 2020/0045110; hereinafter Varnica) in view of Camp et al.  (US 2018/0165169; hereinafter Camp), further in view of Chang (US 2018/0150401).
Regarding independent claim 18, Varnica teaches A driver aggregator (Fig. 1, Storage Aggregator Controller 104), comprising: at least one host interface configured to receive commands from at least one host system (Fig. 1, Host interface 120); a plurality of drive interfaces configured to be connected to a plurality of component solid state drives (Fig. 1, Storage interface 110-1 ~ 110-3);
Varnica does not explicitly teach a spare solid state drive having a storage capacity smaller than any of the at least one component solid state drive.
In an analogous art of memory module, Camp teaches a plurality of component solid state drive including a spare solid state drive having a storage capacity smaller than any of the at least one component solid state drive (
[0005], The controller utilizes the hot spare storage device to mirror only a subset of each stripe of logical pages written across the data storage array, where the subset includes a logical page determined by a write input/output operation (IOP) policy... In response to a failure of a storage device among the plurality of primary storage devices, contents of the failed storage device not already mirrored on the hot spare storage device are rebuilt on the hot spare storage device; [0035], in response to replenishment of a spare data storage device after repair/replacement of a defective primary data storage device, or at any time due operation of data storage system 120 at which the spare storage device is present and operable. In response to the command, RAID controller 124 establishes an amount limit of how much data can be stored on the spare storage device … The remainder of the storage capacity is overprovisioned space used by the flash controller 140 to manage garbage collection and reclamation. This storage capacity is then configured as a mirror for a subset of the data within the RAID data storage array, for example, for one logical block of each data stripe written to the RAID data storage array). 
 It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention was made, with the teachings of Varnica and Camp before them, to improve Varnica’s Storage Aggregator connecting to a plurality of component solid state drives with Camp’s spare solid state drive for the benefits of replacing a damaged component and utilizing only a limited amount of capacity in the spare storage device for mirroring data because the remainder of the capacity can be overprovisioned space for other usage, e.g., garbage collection and reclamation (Camp, [0005], [0035]). 
Thus, in view of Camp, one of the component solid state drive (storage devices 106-1 ~ 106-3 taught by Varnica in Fig. 1) is a spare solid state drive.
The combination of Varnica and Camp further teaches an interface connected to the spare solid state drive (Varnica, storage device interface 110; Camp, Figs. 1A, 1B & 7; [0019]-[0020], Gateway 130 is further coupled to multiple flash controllers 140, each of which controls a respective NAND flash memory system 150);…  
(Claim recites substantially the same limitations as in claim 1, and is therefore rejected for the same reasons set forth in the analysis of claim 1).
Additionally, Varnica and Camp teach a translation logic coupled between the host interface, the plurality of drive interfaces, and the interface to the spare solid state drive (
Camp, [0024], [0027]; Varnica, Fig. 1 & [0010], the aggregator control circuitry is configured to present to the one or more remote hosts an abstracted logical address space {namespace} that is mapped to a combination of physical address spaces of the plurality of storage devices, with the mapping of the abstracted logical address space to the physical address spaces being adjustable), 
Varnica and Camp do not explicitly teach, in an analogous art of memory system, Chang teaches wherein the translation logic is configured to maintain, in the spare solid state drive, a copy of a dataset that is stored in a first component solid state drive in the plurality of component solid state drives ([0073], as the data of the sixteenth non-volatile memory die NVM_16 is migrated to the spare memory die, mapping information indicating the storage location of the data of the sixteenth non-volatile memory die NVM_16 in the first flash domain FD_0 may be changed; [0078], as the data of the sixteenth non-volatile memory die NVM_16 of the second flash domain FD_1 is migrated to the spare memory die, some of second logical addresses corresponding to the data of the sixteenth non-volatile memory die NVM_16 may be changed, and mapping information regarding the second logical addresses before and after the change of the second logical addresses may be stored in the mapping table of the redirector 113).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention was made, with the teachings of Chang, Varnica and Camp before them, to improve Varnica and Camp’s address translation logic between host interface, the plurality of drive interfaces, and the interface to the spare solid state drive with Chang’s address translation logic maintaining the mapping information indicating the storage location of the data migrated to spare memory. The motivation of doing so would be for the benefits of retrieving a copy of dataset from the spare SSD device instead of the failed SSD device.
Regarding claim(s) 19, the combination of Varnica, Camp and Chang further teaches an integrated circuit package, wherein the at least one host interface, the translation logic, the plurality of drive interfaces, and the interface to the spare solid state drive are packaged in the integrated circuit package (Camp, [0022], the flash memory storage devices 152 take the form of a board-mounted flash memory modules, for example, Single Level Cell (SLC), Multi-Level Cell (MLC), Three Level Cell (TLC), or Quad Level Cell (QLC) NAND flash memory modules);
wherein the translation logic includes a field programmable gate array (FPGA) or an application specific integrated circuit (ASIC) (Chang, [0036], The HCPU 110 may divide a command from the host 2000 according to the first mapping unit and generate divided commands (e.g., internal commands). Furthermore, the HCPU 110 may divide the internal commands according to the first mapping unit and transmit the divided internal commands to the first through fourth FCPUs 120_1 through 120_4. The HCPU 110 may include a domain distributor 111, a domain server 112, and a redirector 113; [0062], domain distributor 111 and/or redirector 113 may be embodied as at least one of portion (e.g., cache memory) of the HCPU 110 for storing instructions that when executed by the HCPU 110, configure the HCPU 110 as a special-purpose processor for performing the functions of the domain distributor 111 and/or redirector 113; 
Varnica, [0067], FIGS. 1-4 are performed by control circuitry or various electronic components of one or more electronic circuits, such as but not limited to an integrated circuit, application-specific integrated circuit (ASIC), Field Programmable Gate Array (FPGA), and/or other like circuitry); and
wherein the translation logic is configured to maintain the copy of the dataset via identifying first commands to be performed in the first component solid state drive for the dataset and issuing corresponding second commands to the spare solid state drive in addition to issue the first commands to the first component solid state drive (Chang, [0037], The first through fourth FCPUs 120_1 through 120_4 may process respectively allocated internal commands, thereby performing a memory accessing operation. In the first through fourth FCPUs 120_1 through 120_4, address converting operations may be performed to convert logical addresses into physical addresses according to the first and second mapping units; [0094], Depending on whether the first through fourth flash domains FD_0 through FD_3 include a fail memory die and whether the first through fourth flash domains FD_0 through FD_3 include spare memory dies, the redirectors 113B may change some of the first through fourth logical addresses and output some of the first through fourth data to a flash domain different from that in the case no fail memory die is included. Accordingly, when a fail memory die appears in the first through fourth flash domains FD_0 through FD_3 as described above with reference to FIGS. 5A through 5C, the redirector 113B may migrate recovered data to a spare memory die).
Claim(s) 20 are rejected under 35 U.S.C. 103 as being unpatentable over Varnica et al. (US 2020/0045110; hereinafter Varnica) in view of Camp et al.  (US 2018/0165169; hereinafter Camp), further in view of Chang (US 2018/0150401), further in view of Linnell et al.  (US 8,694,724; hereinafter Linnell).
Regarding claim(s) 20, the combination of Varnica, Camp and Chang further teaches 
wherein after the failure of the first component solid state drive, the translation logic is configured to rebuild the data in Camp, [0049], As illustrated at block 808, RAID controller 124 also initiates reconstruction of the contents of the failed primary storage device 704), while executing commands received in the at least one host interface and directed to the dataset using the spare solid state drive (Camp, [0050], illustrated at optional block 810, during the reconstruction of the failed primary storage device 704, RAID controller 123 may direct that read IOPs targeting mirrored data that has not been erased from the hot spare storage device can still be serviced by accessing the hot spare storage device 704 g).
Varnica, Camp and Chang do not explicitly teach the rebuild is to be performed in . In an analogous art of fault tolerance, Linnell teaches rebuild the dataset in a second component solid state drive (Linnell, col. 14, ll. 4-8, The rebuilt data may be copied and returned to the new data storage device in response to repairing, correcting or replacing the failed data storage device with the new data storage device. In such a scenario, the virtual hot spare device may be re-provisioned as cache in response to copying or returning rebuilt data to the new data storage device)
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention was made, with the teachings of Linnell, Varnica, Camp and Chang before them, to improve Varnica, Camp and Chang’s rebuilding contents of failed device from mirrored data stored in spare device with Linnell’s rebuilding contents of failed device to a new device. The motivation of doing so would be for the benefits of retaining mirrored data in the spare device for the devices that are functioning normally.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRACY C CHAN whose telephone number is (571)272-9992.  The examiner can normally be reached on Monday - Friday 10 AM to 6 PM EST. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TIM VO can be reached on (571)272-3642.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/TRACY C CHAN/            Primary Examiner, Art Unit 2138